Citation Nr: 0911250	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-33 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for trochanteric bursitits, status post right hip 
femoral neck fracture.

2.  Entitlement to an initial disability rating greater than 
10 percent for chronic left hip strain.

3.  Entitlement to an initial disability rating greater than 
10 percent for chronic thoracic and lumbar spine muscular 
strain.

4.  Entitlement to an initial disability rating greater than 
10 percent for chronic cervical spine muscular strain.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for left knee torn 
medial meniscus with chip fracture secondary to include as 
secondary to service-connected right hip disorder.

 
REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to May 
2003.    

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2005 and September 2006 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The case was subsequently transferred to 
the RO in Boise, Idaho.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated her desire to testify at a "Video 
Travel Board Hearing" in March 2009 correspondence.  
Pursuant to 38 C.F.R. § 3.103(c), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  Therefore, the Veteran must be provided 
an opportunity to present testimony at a Board hearing before 
the Board may proceed with appellate review.




Accordingly, the case is REMANDED for the following action:

1.	Clarify whether the Veteran is 
requesting a Video Board hearing or 
a Travel Board hearing.  

2.	Thereafter, schedule the Veteran 
for the appropriate hearing before 
the Board at the RO.  All 
correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the 
claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




